Citation Nr: 0929113	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased initial evaluation for tension 
headaches, evaluated as 10 percent disabling prior to 
February 19, 2008, and 50 percent thereafter.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1999 to December 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for tension headaches, 
evaluated at 10 percent disabling from January 1, 2005.  In a 
March 2009 rating decision, the RO increased the evaluation 
assigned for the Veteran's tension headaches to 50 percent 
effective February 19, 2008.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that for the 
period prior to February 19, 2008,  the Veteran's tension 
headaches were prostrating and occurred approximately once a 
month for several months.

2.  Beginning February 19, 2008, the Veteran is in receipt of 
the maximum evaluation for his headaches, which adequately 
addresses his disability level and symptomatology.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for tension 
headaches have been more nearly approximated for the period 
prior to February 19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for tension headaches for the period beginning February 19, 
2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 
8100 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In October 2004, prior to the decision on appeal, the Veteran 
signed an acknowledgment that he had been provided notice 
regarding the information and evidence needed to substantiate 
his claim for service connection.  The RO provided notice to 
the Veteran in a July 2005 letter regarding what information 
and evidence is needed to substantiate his claim for a higher 
rating for his headaches, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  A May 2008 letter 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the symptoms have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  Finally, the notice included the 
relevant rating criteria for his disability.  This claim was 
last adjudicated in May 2009.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by 
submitting medical and lay evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Veteran's 
initial effective date is the date following his discharge 
from service, the lack of Dingess notice (which would have 
informed him of how effective dates are assigned) does not 
prejudice the Veteran.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history. 38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's tension headaches are rated as analogous to 
migraine headaches under Diagnostic Code 8100.  See 38 C.F.R. 
§ 4.20 (2008) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  A 10 percent rating was assigned 
prior to February 19, 2008, and a 50 percent granted 
thereafter.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine 
headaches are rated based upon their frequency and severity.  
A 10 percent evaluation is warranted to migraines with 
characteristic prostrating attacks occurring one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The Veteran was afforded a VA examination in December 2004, 
in conjunction with his discharge from service and claims for 
VA benefits.  The Veteran described a history of tension 
headaches for the past three years, with a sensitivity to 
light and noise during attacks.  The Veteran indicated that 
his right temporoparietal region was the area where he had 
the pain.  The Veteran denied dizziness and syncope.  The 
Veteran treated his headaches with 1-2 tablets of Darvocet 
taken four times a week which would stop the headaches within 
an hour or so.  The Veteran reported having headaches four 
times a week which would last for several hours.  The Veteran 
noted that the headaches caused him to leave work.

A VA treatment record from the Tuscaloosa VA Medical Center 
from July 2005 showed that the Veteran gave a history of 
having headaches for the past three years, with an increase 
in severity of the attacks for the past 15 months.  The 
Veteran reported that his headaches occurred about 6 to 10 
times a month with a duration of about 2 hours to 7 hours, 
and involved the left temporal area.  The Veteran did not 
report nausea or vomiting.  The diagnosis was migraine 
headaches with fair control. 

In January 2006 the Veteran submitted a statement noting the 
hours he had missed from work.  He stated that he lost 5 
hours in July 2005, and one full work day in August, 
September and November 2005.  Additionally, the Veteran 
submitted a pain journal where he chronicled his migraine 
pain from April 2005 to November 2005.  In those seven months 
the Veteran reported six attacks of extreme (10/10) migraine 
headaches.

A VA treatment record from Anchorage from July 2006 noted 
that the Veteran had a history of migraine headaches that had 
been fairly stable with medication.  The record also 
reflected that the Veteran was gainfully employed.  

Private treatment records from an Anchorage chiropractor from 
June 2007 to February 2008 note that the Veteran had 
continued complaints of headaches.  The records describe the 
headaches alternately as "acute dull migraine headaches", 
"moderately severe dull migraine headaches", "moderate 
dull migraine headaches", "mild dull migraine headaches", 
"minimal dull migraine headaches", and "nominal dull 
migraine headaches."  The acute and moderately severe 
headaches were noted in June and July 2007.

As the evidence shows, the Veteran has sought continuous 
treatment for his migraines from both a private chiropractor 
and several VA treatment facilities and reported losing a day 
at work approximately once a month for his headaches in 2005.  
Thus, resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's tension headaches more closely 
approximate a rating of 30 percent for the entire period 
prior to February 19, 2008.  

A higher evaluation is not warranted during this time period 
as the Veteran was gainfully employed, and medication was 
allowing for fair control of his migraines.  Thus, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are not shown during the period prior 
to February 19, 2008.  

Effective of February 19, 2008, the Veteran's headaches have 
been evaluated as 50 percent disabling.  This is the maximum 
evaluation assignable for that disorder. 

The Board has considered whether the Veteran's tension 
headaches present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Prior to February 19, 2008, the 
rating criteria reasonably described the Veteran's disability 
level and symptomatology, and provided for a greater 
evaluation for additional or more severe symptoms.  As of 
February 19, 2008, the Veteran's disability meets the maximum 
criteria, which contemplates severe economic inadaptability.  
Thus, experiencing some time lost from employment is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.




ORDER

An initial disability rating of 30 percent for tension 
headaches is granted for the entire period prior to February 
19, 2008, subject to the applicable laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 50 percent for tension headaches, 
for the period beginning February 19, 2008, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


